Locher, J.,
dissenting. The majority’s hypertechnical reading of R.C. Chapter 4905 promulgates the very difficulties it purports to correct. Although the majority correctly observes that the first use of the word “public utility” in R.C. 4905.71 does not include a municipal utility like Cleveland’s municipal light facility (“Muny Light”), a satisfactory rationale is not given for rejecting the same meaning for those identical words later used in the same sentence. Thus the words “public utility” used in the clause, “by any person or entity other than a public utility” (emphasis added), would retain their statutorily defined meaning which specifically excludes municipal utilities.1 In the context of R.C. 4905.71, statutory interpretation is a simple application of the plain meaning rule mandated by R.C. 1.42:
“Words and phrases shall be read in context and construed according to *22the rules of grammar and common usage. Words and phrases that have acquired a technical or particular meaning, whether by legislative definition or otherwise, shall be construed accordingly." (Emphasis added.)
The majority correctly states, “ ‘[t]he General Assembly will not be presumed to have intended to enact a law producing unreasonable or absurd consequences. * * *’ Canton v. Imperial Bowling Lanes (1968), 16 Ohio St. 2d 47 [45 O.O.2d 327], paragraph four of the syllabus.” Yet, it is difficult to conceive of any reason for the legislature to have intended for Muny Light to erect poles next to existing CEI poles to serve identical purposes. The economies involved, as well as aesthetic considerations, reject compelling a municipal utility to exercise eminent domain and erect a forest of brand new poles next to perfectly adequate existing poles for no apparent purpose.
With respect to the majority’s constitutional analysis, it is evident the majority’s view unconstitutionally regulates a municipal utility by ruling that a utility has less of a right to use a utility pole than “any person or entity other than a public utility.” By mandating that municipal utilities may not use public utility poles the majority’s fear of unconstitutional regulation of municipal utilities, in contravention of Section 4, Article XVIII of the Ohio Constitution, is realized. See, also, Swank v. Shiloh (1957), 166 Ohio St. 415 [2 O.O.2d 401], paragraph one of the syllabus which states: “The power to acquire, construct, own or lease and to operate a utility, the product of which is to be supplied to a municipality or its inhabitants, is derived from Section 4, Article XVIII of the Constitution, and the General Assembly is without authority to impose restrictions or limitations upon that power. (Village of Euclid v. Camp Wise Assn., 102 Ohio St. 207, and Board of Education of City School Dist. of Columbus v. City of Columbus, 118 Ohio St. 295, approved and followed.)” If a municipal utility desires to use public utility poles it can either accept the “just and reasonable” rates promulgated by the commission or reject the rates in which eventuality it may put up its own poles. The municipal utility is not, however, being regulated any more than a phone company customer is regulated by paying the phone bill. R.C. 4905.71 is construed to actually preclude the municipal utility from using the poles — a result that has been recognized for decades as defacto regulation. Regulation is also “the power ‘to prescribe the rule by which commerce is governed’ ” and embraces prohibitory regulations. United States v. Darby (1941), 312 U.S. 100, 113.
Also troubling is the majority’s analysis of what is essentially the commission’s judicial review of the language of R.C. 4905.71. Such a review should be identified for what it is and not be treated as an evidentiary finding which would fall under the “manifest weight of evidence and so clearly unsupported by the record as to show misapprehension or mistake or willful disregard of duty” test.
To reiterate, I have four concerns with the majority opinion. First, under R.C. 4905.02, for the purposes of R.C. Chapter 4905, a municipal utility is not a public utility. Second, treating a municipal utility like a public utility by *23precluding the municipal utility from using a public utility’s poles is regulation. Moreover, the regulation of municipal utilities is unconstitutional pursuant to Section 4, Article XVIII of the Ohio Constitution. Third, a commission determination of a legal question should not be given the same analytical deference as an evidentiary determination. Finally, the practical effect of this decision will be to impose tremendous and unwarranted economic costs on municipal utilities. Entire tracts of timberland will be uprooted for redundant poles and the skyline will be dominated by a jungle of electrical lines.
Accordingly, for the reasons stated above, I must dissent.
W. Brown, J., concurs in the foregoing dissenting opinion.

 R.C. 4905.02 defines “public utility,” in pertinent part as follows:
“As used in Chapter 4905. of the Revised Code, ‘public utility’ includes every corporation, company, copartnership, person, or association, * * * but excepting such other public utilities as operate their utilities not for profit, such other public utilities as are owned or operated by any municipal corporation * * (Emphasis added.)